DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on December 18, 2020 has been entered. The claims pending in this application are claims 1, 6, 7, 10, 16, 18-20, 31, 32, 37, and 127-136 wherein claim 18 has been withdrawn due to the restriction requirement mailed on June 20, 2016. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on December 18, 2020. Claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136  will be examined. 

Claim Objections
Claim 1 or 127 or 133 is objected to because of the following informality: “the contacting” in step (a) should be “the contacting step”. 
Claim 20 or 130 is objected to because of the following informality: “the different supports are” should be “the different support is”. 
Claim 136 is objected to because of the following informality: “amplifying the target nucleic acid” should be “said amplifying the target nucleic acid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “the contacting is performed under first hybridization conditions at which the target-specific probe hybridizes to the reporter probe” and “providing second hybridization conditions suitable for hybridization of the target nucleic acid with the first target-specific primer and the target-specific probe” are added to amended independent claim 1 and can be read as “the contacting step is performed under first hybridization conditions at which the target-specific probe hybridizes to both the reporter probe and the target nucleic acid and does not hybridize to the first target-specific primer” and “providing second hybridization conditions suitable for hybridization of the target nucleic acid with the first target-specific primer and the target-specific probe and for hybridization of the target-specific probe with the reporter probe”.  The limitation “the contacting is performed under conditions at which the target-specific probe is unable to bind to the reporter probe but is able to bind to the target nucleic acid” is added to newly added independent claim 127 or 133 and can be read as “the contacting step is performed under conditions at which the target-specific probe is unable to bind to the reporter probe but is able to bind to the target nucleic acid”. The limitation “prior to cleaving the hybridized target-specific probe, conditions at which the target-specific probe hybridizes to the reporter probe are provided and an initial signal is measured, and the target nucleic acid in the sample is detected when the signal from the reporter probe in association with the solid support 
measured after cleaving is greater than the initial signal” is added to newly added dependent claim 132 or 135 and can be read as “prior to cleaving the hybridized target-specific probe, conditions at which the target-specific probe hybridizes to the reporter probe and does not hybridizes to the target nucleic acid are provided and an initial signal is measured, and the target nucleic acid in the sample is detected when the signal from the reporter probe in association with the solid support measured after cleaving is greater than the initial signal”. However,  paragraphs [0013], [0018], [0025], [0061] to [0063] and Examples 1 & 2 of the specification suggested by applicant do not describe such limitations recited in claims 1, 127, 132, 133, and 135 since these paragraphs of the specification do not describe these conditions recited in claims 1, 127, 132, 133, and 135. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Scope of Enablement 
This rejection is different from the rejection under 35 U.S.C. 112(a) in the office action mailed on August 19, 2020 in view of amended independent claim 1 and newly added independent claims 127 and 133. 
Claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for comparing an amplification assay in the presence of a target nucleic acid and an amplification assay in the absence of the target nucleic acid, does not reasonably provide enablement for detecting a target nucleic acid in a sample using the methods recited in claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1, 6, 16, 19, 20, 31, 32,  and 37 encompass a method for detecting a target nucleic acid in a sample comprising: (a) contacting the sample comprising the target nucleic acid with (i) a first target-specific primer complementary to a first region on a first strand of the target nucleic acid, (ii) a target-specific probe complementary to a second region on the first strand of the target nucleic acid downstream of the first region, wherein the target-specific probe comprises a quencher and an isobase-containing fragment, and (iii) a reporter probe that is complementary to at least a portion of the target-specific probe, said reporter probe comprising a fluorophore that is capable of being quenched by the quencher of the target-specific probe and being attached to a solid support, wherein said reporter probe comprises isobases, wherein the contacting step is performed under first hybridization conditions at which the target-specific probe hybridizes to the reporter probe; (b) detecting a first signal from the reporter probe; (c) providing second hybridization conditions suitable for hybridization of the target nucleic acid with the first target-specific primer and the target-specific probe to produce a hybridized target-specific probe; (d) cleaving the hybridized target-specific probe with a nucleic acid polymerase having exonuclease activity to release the quencher and isobase-containing fragment from the target-specific probe; (e) hybridizing, under first hybridization conditions, any target-specific probe which is uncleaved to the reporter probe, wherein said reporter probe comprises isobases, and further wherein under first hybridization conditions, the isobase-containing fragment cleaved from the target-specific probe is unable to hybridize to the reporter probe; and (f) detecting a second signal from the reporter probe and detecting the target nucleic acid in the sample by detecting a change an increase in signal from the reporter probe in association with the solid support when measured at the first hybridization conditions prior to cleaving and after cleaving the hybridized target-specific probe. Claims 127-132 encompass a method for detecting a target nucleic acid in a sample comprising: (a) contacting the sample comprising the target nucleic acid with (i) a primer pair suitable for amplifying the target nucleic acid, (ii) a target-specific probe complementary to a region of the amplified target nucleic acid, wherein the target-specific probe comprises a quencher, and (iii) a reporter probe that is complementary to at least a portion of the target-specific probe, said reporter probe comprising a fluorophore that is capable of being quenched by the quencher of the target-specific probe and being attached to a solid support, wherein the contacting step is performed under conditions at which the target-specific probe is unable to bind to the reporter probe but is able to bind to the target nucleic acid, to produce a hybridized target-specific probe; (b) amplifying the target nucleic acid to cleave the hybridized target-specific probe with a nucleic acid polymerase having exonuclease activity to remove the quencher from the target-specific probe; (c) providing conditions at which any target-specific probe which is uncleaved hybridizes to the reporter probe; and (d) detecting the target nucleic acid in the sample by detecting a signal from the reporter probe in association with the solid support that is greater than a signal from a distinguishable control non-target reporter probe in association with a solid support. Claims 133-136 encompass a method for detecting a target nucleic acid in a sample comprising: (a) contacting the sample comprising the target nucleic acid with (i) a primer pair suitable for amplifying the target nucleic acid, (ii) a target-specific probe complementary to a region of the amplified target nucleic acid, wherein the target-specific probe comprises a 
quencher, and (iii) a reporter probe that is complementary to at least a portion of the target-specific probe, said reporter probe comprising a fluorophore that is capable of being quenched by the quencher of the target-specific probe and being attached to a solid support, wherein the contacting step is performed under conditions at which the target-specific probe is unable to bind to the reporter probe but is able to bind to the target nucleic acid, to produce a hybridized target-specific probe; (b) amplifying the target nucleic acid to cleave the hybridized target-specific probe with a nucleic acid polymerase having exonuclease activity to remove the quencher from the target-specific probe; (c) providing conditions at which any target-specific probe which is uncleaved hybridizes to the reporter probe; and (d) detecting the target nucleic acid in the sample by detecting a signal from the reporter probe in association with the solid support that is greater than a signal detected from the reporter probe associated with the solid support in a negative control sample lacking the target nucleic acid.

Working Examples
The specification provides two working examples (see pages 36-41). However, the specification provide no working example for detecting a target nucleic acid in a sample using the methods recited in claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides two working examples (see pages 36-41). However, the specification provide no working example for detecting a target nucleic acid in a sample using the methods recited in claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136. During the process of the prior art search, the examiner has not found any prior art which is related to detect a target nucleic acid in a sample using the methods recited in claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a target nucleic acid in a sample can be detected using the methods recited in claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136. 
First, although claim 1 requires (a) contacting the sample comprising the target nucleic acid with (i) a first target-specific primer complementary to a first region on a first strand of the target nucleic acid, (ii) a target-specific probe complementary to a second region on the first strand of the target nucleic acid downstream of the first region, wherein the target-specific probe comprises a quencher and an isobase-containing fragment, and (iii) a reporter probe that is 
complementary to at least a portion of the target-specific probe, said reporter probe comprising a fluorophore that is capable of being quenched by the quencher of the target-specific probe and being attached to a solid support, wherein said reporter probe comprises isobases, wherein the contacting step is performed under first hybridization conditions at which the target-specific probe hybridizes to the reporter probe, detecting a first signal from the reporter probe; (b)  
detecting a first signal from the reporter probe; and (c) providing second hybridization conditions suitable for hybridization of the target nucleic acid with the first target-specific primer and the target-specific probe to produce a hybridized target-specific probe, since it is known that important factors that affect stringency and hybridization include temperature of hybridization and salt concentration (increasing the hybridization temperature or decreasing the amount of salt in the buffer increases probe specificity and decreases hybridization of the probe to sequences that are not 100% the same), concentration of the denaturant in the buffer (for example, deionized Formamide and SDS can be used to reduce non-specific binding of the probe), and length and nature of the probe sequence (see “Hybridization Conditions and Melting Temperature”), if the length of the target-specific probe is longer than the length of the first target-specific primer and shorter than the length of the target nucleic acid, in step (a) of claim 1, the first target-specific primer does not hybridize to the target nucleic acid and the target-specific probe hybridizes both the reporter probe and the target nucleic acid, in step (b) of claim 1, the target-specific probe continues to hybridize both the reporter probe and the target nucleic acid in the second hybridization conditions which is less stringent than the first hybridization conditions, and in step (d) of claim 1, the nucleic acid polymerase having exonuclease activity only cleaves the target-specific probe hybridized with the target nucleic acid and does not cleave the target-specific probe hybridized with the reporter probe such that there is no difference between the first signal from the reporter probe in step (b) of claim 1 and the second signal from the reporter probe in step (f) of claim 1 and the target nucleic acid in the sample cannot be detected by detecting a change an increase in signal from the reporter probe in association with the solid support. Furthermore, since it is known that a Taqman probe is cleaved by the 5’ →3’ exonuclease activity of Taq polymerase during the polymerization process (“Taqman” from Wikipedia) and the processes of steps (c) and (d) of claim 1 are similar to a Taqman assay, 
the target-specific primer should extend with the nucleic acid polymerase having exonuclease activity during step (d) and the target-specific primer cannot extend with the nucleic acid polymerase having exonuclease activity prior to step (d) as recited in claim 6. 
	Second, the specification shows that “[0093] As shown in FIGs. 1-3, a probe that is complementary to a target region within an amplicon having a quencher attached thereto is used as a hydrolysis probe during PCR amplification. This same probe is also complimentary to probe on a microsphere containing a fluorophore at one end. In the event that an amplicon is generated, the quenching probe in solution will hybridize to the amplicon and undergo subsequent hydrolysis by the exonuclease activity of the polymerase. In a post-PCR hybridization event to the microspheres, the microspheres whose complimentary quenching probes have been cleaved will have an increase in fluorescence by virtue of the absence of the complimentary quencher probe.[0094] In this assay chemistry, the fluorophore is located only on the microspheres so that there is no fluorophore to image through in solution. Second, the probes are hydrolysis probes and are not extendable” (see page 36). Since step (b) of claim 127 is performed under conditions at which the target-specific probe is unable to bind to the reporter probe but is able to bind to the target nucleic acid, the target-specific probe is cleaved by a nucleic acid polymerase having exonuclease activity to remove the quencher from the target-specific probe in step (b) such that a fluorophore of the reporter probe cannot be quenched by the quencher of the target-specific probe. If a distinguishable control non-target reporter probe in step (d) of claim 127 does not hybridize to the target nucleic acid and is labeled with the same fluorophore of the reporter probe, there is no difference between a signal from the reporter probe and a signal from the distinguishable control non-target reporter probe such that a signal from the reporter probe in association with the solid support cannot be greater than a signal from the distinguishable control non-target reporter probe in association with a solid support. In addition, since step (d) of claim 127 does not require that a distinguishable control non-target reporter probe is labeled with the same fluorophore of the reporter probe, if the fluorophore of the distinguishable control non-target reporter probe is different from the fluorophore of the reporter probe and produce a different fluorescent signal, it is unclear how a signal from the distinguishable control non-target reporter probe can compare with a signal from the reporter probe such that step (d) of claim 127 cannot be performed. 
Third, since step (d) of claim 133 does not require to contact a negative control sample lacking the target nucleic acid with the reporter probe and the target-specific probe, if a negative control sample lacking the target nucleic acid only contacts with the reporter probe to form a mixture, without contacting with the reporter probe, a signal from the reporter probe cannot be quenched such that a signal from the reporter probe in association with the solid support in step (d) cannot be greater than a signal detected from the reporter probe associated with the solid support in the negative control sample lacking the target nucleic acid and step (d) of claim 133 cannot be performed. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a target nucleic acid in a sample can be detected using the methods recited in claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10, 16, 19, 20, 31, 32, 37, and 127-136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of step (f) because step (f) does not indicate that, by which way, an increase in signal from the reporter probe in association with the solid support can be detected.  Does step (f) mean detecting a second signal from the reporter probe and detecting the target nucleic acid in the sample by detecting a change an increase in signal from the reporter probe in association with the solid support by comparing the first signal and the second signal? Please clarify. 
Claim 127 or 133 recites the limitation “the amplified target nucleic acid” in step (a) of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “an amplified target nucleic acid” before “the amplified target nucleic acid”.  Please clarify. 
Claim 127 is rejected as vague and indefinite in view of step (d). Since step (d) of the claim does not require that a distinguishable control non-target reporter probe is labeled with the same fluorophore of the reporter probe, if the fluorophore of the distinguishable control non-target reporter probe is different from the fluorophore of the reporter probe and produce a different fluorescent signal, it is unclear why a signal from the distinguishable control non-target reporter probe can compare with a signal from the reporter probe. Please clarify. 
Claim 131 or 134 recites the limitations “the hybridization temperature of the target nucleic acid and the target-specific probe” and “the hybridization temperature of the target-specific probe and the reporter probe”. There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a hybridization temperature of the target nucleic acid and the target-specific probe” and “a hybridization temperature of the target-specific probe and the reporter probe” in claim 127 or 133. Please clarify. 
Claim 133 is rejected as vague and indefinite in view of step (d). Since step (d) of the claim does not require to contact a negative control sample lacking the target nucleic acid with the reporter probe and the target-specific probe, if a negative control sample lacking the target nucleic acid only contacts with the reporter probe to form a mixture, without contacting with the reporter probe, a signal from the reporter probe cannot be quenched such that a signal from the reporter probe in association with the solid support in step (d) cannot be greater than a signal detected from the reporter probe associated with the solid support in the negative control sample lacking the target nucleic acid. Please clarify. 

Response to Arguments
15.	Applicant’s arguments with respect to claims 1, 6, 7, 10, 16,1 9-21, 23, 31, 32, 37 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	 No claim is allowed.  
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 14, 2021